
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT, dated as of May 17, 2002 between RWD
TECHNOLOGIES, INC., a Maryland corporation (the "Corporation"), and David Yager
(the "Executive").

W I T N E S S E T H:

        The Executive is the President of the Corporation's Latitude360
operating group and possesses an intimate knowledge of the business and affairs
of the Corporation. The Corporation recognizes the Executive's contribution to
the growth and success of the Corporation and desires to assure to the
Corporation the continued benefits of the Executive's expertise and knowledge.
The Executive, in turn, desires to engage in and/or to continue to engage in
full-time employment with the Corporation on the terms provided herein.

        Accordingly, in consideration of the mutual covenants and
representations contained herein and the mutual benefits derived herefrom, the
parties hereto agree as follows:


ARTICLE I

FULL-TIME EMPLOYMENT OF EXECUTIVE


        1.1    DUTIES AND STATUS.    

        (a)  The Corporation hereby engages the Executive as a full-time
executive employee for the period specified in Section 4.1 (the "Employment
Period"), and the Executive accepts such employment, on the terms and conditions
set forth in this Agreement. Throughout the Employment Period, the Executive
shall exercise such authority and perform such executive duties as are
commensurate with the authority being exercised and duties being performed by
the Executive for the Corporation immediately prior to the date of this
Agreement. In addition, throughout the Employment Period, the Executive shall
exercise such authority and perform such executive duties as are commensurate
with the authority and duties of a group president of the Corporation. As may be
reasonably necessary to meet the changing business needs of the Corporation, the
Executive shall, in his discretion, assign the duties being performed by
executives of the Corporation at any time during the Employment Period to other
executives of the Corporation.

        (b)  The Executive shall (i) devote his full time and efforts to the
business of the Corporation and accept such additional office or offices to
which he may be elected by the Board of Directors of the Corporation, provided
that the performance of the duties of such office or offices shall be consistent
with the scope of the duties provided for in Section 1.1(a); and (ii) not engage
in consulting work or any trade or business for his own account or for or on
behalf of any other person, firm or corporation which work, trade or business
competes, conflicts or interferes with the performance of his duties hereunder
in any way or in any way conflicts with or undermines the Corporation's
relationships with its clients or other employees. Notwithstanding the above,
the Executive shall not be prohibited by the terms of this Section 1.1(b) from
devoting time and efforts to charitable organizations or from serving on a Board
of Directors of any organization upon consent by the Board of Directors of the
Corporation, which consent shall not be withheld unreasonably, as long as it
does not interfere with the Executive's duties provided for in Section 1.1(a).

        (c)  The Executive shall be required to perform the services and duties
provided for in Section 1.1(a) only at one of the Corporation's offices in
Maryland or at such other locations reasonably acceptable to the Executive.
Throughout the Employment Period, the Executive shall be

1

--------------------------------------------------------------------------------


entitled to vacation, leave of absence, and leave for illness or temporary
disability in accordance with the policies of the Corporation in effect from
time to time during the term of this Agreement, which shall not be less
favorable than those in effect at the date of this Agreement; and any leave on
account of illness or temporary disability which is short of a Disability as
defined in Section 4.3 hereof shall not constitute a breach by the Executive of
his agreements hereunder whereas leave on account of Disability as defined in
Section 4.3 hereof shall, to the extent not prohibited by the Americans with
Disabilities Act, be deemed to result in a termination of the Employment Period
under the applicable provisions of this Agreement.

        1.2    COMPENSATION AND GENERAL BENEFITS.    As compensation for his
services under this Agreement, the Executive shall be compensated as follows:

        (a)  The Corporation shall pay to the Executive an annual base salary
which is not less than the greater of (i) his rate of annual base salary from
the Corporation immediately prior to the date of this Agreement, or (ii) any
subsequently established higher annual base salary. Such salary shall be payable
in periodic equal installments which are no less frequent than the periodic
installments relating to the Executive's salary immediately prior to the date of
this Agreement. Such salary shall be subject to normal periodic review at least
annually for increases based on the salary policies of the Corporation and the
Executive's contributions to the enterprise.

        (b)  Throughout the Employment Period, the Executive shall be entitled
to participate in such pension, profit sharing, stock incentive, bonus or
incentive compensation, stock option, stock purchase, incentive, group and
individual disability, group and individual life, survivor income, sickness,
accident, dental, medical and health benefits and other plans of the Corporation
which are in effect immediately prior to the date of this Agreement and in any
successor or additional benefit programs, plans or arrangements of the
Corporation which may be established by the Corporation, as and to the extent
any such benefit programs, plans and arrangements are or may from time to time
be in effect, as determined by the Corporation and the terms hereof and as and
to the extent that the Executive is eligible to participate in such plans under
the terms of such plans. In the event the terms of such benefit programs, plans
and arrangements contradict the terms of this Agreement, the provisions of this
Agreement shall control. Throughout the Employment Period, the Executive shall
also be entitled to the receipt of any personal benefits from the Corporation at
the Corporation's expense which he has heretofore received from the Corporation.
The group and individual disability programs, monthly auto allowance, and split
dollar life insurance coverage provided for the Corporation's executive officers
are continually being reviewed and the Executive will be entitled to come under
the programs as revised in the event revisions are made which are approved by
the Corporation's Board of Directors. The term "benefit programs, plans, or
arrangements of the Corporation" as used in this Agreement refers to the matters
in this Section 1.2(b). For purposes of this Agreement, "tax benefits" include,
among other things, the benefits of non-taxable benefits, tax deferral, tax-free
accumulation, special distribution taxation treatment and the like.


ARTICLE II

COMPETITION; CONFIDENTIAL INFORMATION; PUBLIC STATEMENTS


        2.1    COMPETITION; CONFIDENTIAL INFORMATION.    The Executive and the
Corporation recognize that, due to the nature of his prior association with the
Corporation and of his engagement hereunder, and the relationship of the
Executive to the Corporation, both in the past as an executive and in the future
hereunder, the Executive has had access to and has acquired, will have access to
and will acquire, and has assisted in and may assist in developing, confidential
and proprietary information relating to the business and operations of the
Corporation and its affiliates, including, without limiting the generality of
the foregoing, information with respect to the Corporation's present and
prospective systems, customers, agents, partnerships, accounts, deposits, loans
and sales and marketing activities.

2

--------------------------------------------------------------------------------

The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Corporation and its affiliates
and that disclosure of such information or its use by others could cause
substantial loss to the Corporation. The Executive and the Corporation also
recognize that an important part of the Executive's duties will be to develop
good will for the Corporation and its affiliates through his personal contact
with customers, agents and others having business relationships with the
Corporation and its affiliates, and that there is a danger that this good will,
a proprietary asset of the Corporation and its affiliates, may follow the
Executive if and when his relationship with the Corporation is terminated. The
Executive accordingly agrees as follows:

        (a)  The Executive agrees that during the length of this Agreement and
for a period of twelve months thereafter, the Executive will not (for his
benefit or for the benefit of anyone other than the Corporation or any of its
affiliates) directly or indirectly solicit, or in any way contract with, any
Client (as defined below in this clause (a)) to perform any service which is the
same or materially similar to services being, or within the twelve months prior
to the termination of this Agreement having been, provided on behalf of the
Corporation or one of its affiliates, in projects of the Corporation in which
the Executive materially participated and/or for which the Executive directly or
indirectly supervised. A "Client" is defined as any person or entity who, at the
time of the termination of this Agreement or within twelve months prior thereto,
generated revenue of One Million Dollars ($1,000,000) or more for the
Corporation or any of its affiliates. For purposes of this Section 2.1, the term
"affiliates" shall be defined as any entity that controls, or is controlled by
or is under common control with the Corporation, but shall exclude those
entities that fall within this definition after termination of the Executive's
employment pursuant to Section 4.1(b) hereof.

        (b)  The Executive agrees that during the length of this Agreement and
for a period of twelve months thereafter, the Executive will not (for his
benefit or for the benefit of anyone other than the Corporation or any of its
affiliates) directly or indirectly solicit, or in any way contract with, any
Potential Client (as defined below in this clause (b)) to perform any service
which is the same or materially similar to services as those which are or were
being proposed to be offered to said Potential Client by the Corporation or one
of its affiliates. A "Potential Client" is defined as any person or entity who
was being, at the time of the termination of this Agreement, or, within the
twelve months prior thereto had been, meaningfully solicited to become a client
of the Corporation or one of its affiliates by the Executive or other persons at
or above the level of project manager for whom the Executive had direct or
indirect supervisory responsibility. In the event that the Executive violates
the provisions of this subparagraph without knowledge of such violation, upon
notice from the Corporation informing him of the nature of such violation, the
Executive shall immediately terminate any actions which constitute such
violation; and, provided the violation ceases immediately upon receipt of
written notice to the Executive of such violation, the Executive will not be
deemed in default of this provision, and no further action shall be taken
against the Executive.

        (c)  The Executive agrees that during the length of this Agreement and
for a period of twelve months thereafter, the Executive will not (for his
benefit or for the benefit of anyone other than the Corporation or any of its
affiliates) directly or indirectly engage in or conduct any business which
directly competes with any aspect of the business of the Corporation or any of
its affiliates. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit the Executive from working for a subsequent employer that, in some
aspects of its business, may compete with the Corporation, provided that the
Executive is not directly or indirectly involved in any of the aspects of such
subsequent employer's business that competes with the Corporation.

        (d)  Nothing in this Article II shall be construed to prevent the
Executive from owning, as an investment, not more than 1% of a class of equity
securities issued by any issuer and publicly traded and registered under
section 12 of the Securities Exchange Act of 1934, of a company that, in some
aspects of its business, may compete with the Corporation.

3

--------------------------------------------------------------------------------


        2.2    TRADE SECRETS.    The Executive will keep confidential any trade
secrets or confidential or proprietary information of the Corporation and its
affiliates which are now known to him or which hereafter may become known to him
as a result of his employment or association with the Corporation and shall not
at any time directly or indirectly disclose any such information to any person,
firm or corporation, or use the same in any way other than in connection with
the business of the Corporation or their affiliates during and at all times
after the date of this Agreement. For purposes of this Agreement, "trade secrets
or confidential or proprietary information" means information of the Corporation
or any of its affiliates which has a significant business purpose and is not
known or generally available from sources outside the Corporation or any of its
affiliates or typical of industry practice.

        2.3    NON-SOLICITATION.    The Executive will not directly or
indirectly interfere with, solicit, employ or otherwise engage in employment for
himself, his benefit, or for anyone other than the Corporation, any individuals
employed by the Corporation or any of its affiliates at the time of the
termination of this Agreement or at any time within one year prior to said
termination for a period of 24 months from the date of such termination.

        2.4    PUBLIC STATEMENTS.    The Executive and the Corporation recognize
that, due to the relationship of the Executive and the Corporation and such
relationship's susceptibility to public comment which may be injurious to the
Executive or the Corporation, or both, it is necessary for the protection of
both parties that neither party make, and both agree not to make (except as may
be required by law), any disparaging public statements to any third party
concerning the other party, the Corporation's clients or the termination of the
Executive's employment hereunder and the arrangements made pursuant thereto,
without the express prior approval of the other party.


ARTICLE III

CORPORATION'S REMEDIES FOR BREACH


        Notwithstanding the provisions of Article X hereof, it is recognized
that damages in the event of breach of Article II by the Executive would be
difficult, if not impossible, to ascertain, and it is therefore agreed that the
Corporation, in addition to and without limiting any other remedy or right they
may have, shall have the right to an injunction or other equitable relief, in
any court of competent jurisdiction, enjoining any such breach. The existence of
this right shall not preclude any other rights and remedies at law or in equity
which the Corporation may have.


ARTICLE IV

EMPLOYMENT PERIOD


        4.1    DURATION.    

        (a)  Subject to early termination in accordance with Section 4.1(b)
below, the period of time for which the Executive is employed under this
Agreement shall commence on the effective date of this Agreement and continue
thereafter until terminated (the "Employment Period").

        (b)  The Executive's employment may be terminated (i) voluntarily after
the Executive reaches 62 years of age, which is the normal retirement age under
the Corporation's employee benefit policies as in effect on the date of this
Agreement ("Retirement"); (ii) upon Involuntary Termination (as defined in
Section 4.3(a) ("Involuntary Termination"); (iii) upon the death of the
Executive ("Death"); (iv) upon the Disability of the Executive (as defined in
Section 4.3(c)); (v) when the Executive resigns other than in connection with an
Involuntary Termination ("Voluntary Resignation"); or (vi) upon Termination for
Cause (as defined in Section 4.3(b)).

4

--------------------------------------------------------------------------------


        4.2    PAYMENTS AND OTHER BENEFITS UPON TERMINATION OF
EMPLOYMENT:    Upon termination of the Executive's employment in accordance with
Section 4.1(b) above, the Corporation and the Executive (or the Executive's
guardian, personal representative, estate, or other such successor, as the case
may be) agree to execute and deliver mutual releases in a form reasonably
acceptable to counsel for the Corporation and the Executive. Upon termination of
the Executive's employment in accordance with section 4.1(b) above, the
Executive and the Corporation agree that the Executive may be entitled to
certain payments ("Severance Payment") as set forth below in this Section 4.2.
All such severance payments shall be made in equal monthly installments over the
applicable time period.

        (a)  In the event of the Executive's Involuntary Termination, the
Corporation shall pay the Executive a Severance Payment equal to the product of
(i) one hundred percent (100%) of the Executive's monthly salary in effect at
the time the Executive's employment is terminated multiplied by (ii) the number
of months equal to either (a) 12 months or (b) the number of years the Executive
has been employed by the Corporation, whichever is greater. In addition to the
foregoing Severance Payment, (i) the Corporation agrees to cause the
Compensation Committee of the Board of Directors to cause all option agreements
between the Corporation and the Executive pursuant to any of the Corporation's
stock option plans which may be in effect from time to time to provide that the
options granted under those agreements shall automatically become completely
vested upon the effective date of the Executive's Involuntary Termination, and
(ii) for a period of 12 months following the Executive's Involuntary
Termination, the Executive shall continue to be entitled to all benefits and
service credits for benefits under all of the Corporation's benefit programs,
plans or arrangements, which were in effect on the date of the Executive
termination, including, the payment of the premium for the split dollar life
insurance policy in effect for the Executive's benefit, on the same terms as if
the Executive were still employed during such 12 month period.

        (b)  In the event of the Executive's Retirement, or Termination for
Cause, the Executive and his dependents, beneficiaries, personal representative
and estate, as the case may be, will receive only such benefits as they may be
entitled to under the terms of the benefits programs, plans and arrangements of
the Corporation described in Section 1.2(b) which provide benefits upon the
Executive's Retirement or Termination for Cause; provided, however, that the
Corporation may, upon written notice to the Executive within thirty days of the
effective date of the Executive's Retirement or Termination for Cause, and in
the Corporation's sole discretion, elect to pay the Executive a Severance
Payment equal to the product of (i) one hundred percent (100%) of the
Executive's monthly salary in effect at the time the Executive's employment is
terminated multiplied by (ii) the number of months equal to either (a) 12 months
or (b) the number of years the Executive has been employed by the Corporation,
whichever is greater, in exchange for the Executive's agreement to be bound by
the provisions of Section 2.1 of this Agreement.. In the event the Corporation
declines to make such election, the Executive shall not be bound by the
provisions of Section 2.1 of this Agreement.

        (c)  In the event of the Executive's Voluntary Termination, the
Corporation shall pay the Executive a Severance Payment equal to one hundred
percent (100%) of the Executive's monthly salary in effect at the time the
Executive's employment is terminated multiplied by 12 months. In addition to the
foregoing Severance Payment, for a period of 12 months following the Executive's
Voluntary Termination, the Executive shall continue to be entitled to all
benefits and service credits for benefits under all of the Corporation's benefit
programs, plans or arrangements, which were in effect on the date of the
Executive's termination, including, the payment of the premium for the split
dollar life insurance policy in effect for the Executive's benefit, on the same
terms as if the Executive were still employed during such 12 month period.

        If the Executive voluntarily terminates this Agreement he must provide
ninety days' advance written notice to the Corporation of such voluntary
termination. The Corporation may, in its sole discretion, elect to release the
Executive from his duties either immediately or at any time during the

5

--------------------------------------------------------------------------------


ninety day notice period upon payment of the amount owed pursuant to the first
paragraph of this Section 4.2(c).

        (d)  In the event of the Executive's Disability, the Corporation shall
(i) pay the Executive an amount equal to twelve month's salary at the rate and
as required by Section 1.2(a) and in effect immediately prior to the date of
disability; provided, however, that such payments shall be offset by any
disability insurance payments made to the Executive during such twelve month
period, and (ii) cause the Executive, and his dependents, beneficiaries,
guardians and estate, as the case may be, to receive such benefits as they may
be entitled under the terms of the benefit programs, plans, and arrangements
described in Section 1.2(b) which provide benefits upon the Executive's
Disability. Such payment shall constitute a "Severance Payment" for purposes of
Section 4.2 of this Agreement.

        (e)  The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4.2 by seeking employment or otherwise, nor
shall the amount of any payment provided for in this Section 4.2 be reduced by
any compensation or remuneration earned by the Executive as the result of
employment by another employer, or self-employment, or as a partner, after the
date of termination or otherwise.

        (f)    In the event of a termination of the Executive's employment
pursuant to Section 4.2 of this Agreement for any reason, the Executive shall
continue to be entitled to indemnification by the Corporation from liability
arising from the Executive's acts or failures to act during the Employment
Period to the same extent and under the same circumstances as provided to the
Executive by the Corporation's charter, by-laws, contracts and other
arrangements, including provisions of applicable law, on the day immediately
preceding said termination.

        4.3    DEFINITIONS.    The following words shall have the specified
meanings when used in the Sections specified:

        (a)  "Involuntary Termination" shall have occurred (i) upon resignation
of the Executive due to a significant change in the nature or scope of his
authorities or duties from those contemplated in Section 1.1, a significant
reduction in total compensation from that provided in Section 1.2, under
circumstances constituting a constructive termination, or the breach by the
Corporation of any other provision of this Agreement; or (ii) when the
Corporation gives written notice of termination to the Executive for any reason
other than in connection with a Termination for Cause; provided, however, the
Corporation shall be required to provide the Executive with at least thirty
(30) days notice of such termination during which notice period the Corporation
may in its discretion reduce the duties of the Executive.

        (b)  "Termination for Cause" shall have occurred when the Corporation
discharges the Executive due to the Executive's (i) fraud, misappropriation or
intentional material damage to the property or business of the Corporation;
(ii) commission of a felony; (iii) continuance of either willful and repeated
failure or grossly negligent and repeated failure by the Executive to perform
his duties in compliance with this Agreement after written notice to the
Executive by the Board of Directors of the Corporation specifying such failure
and a reasonable opportunity to cure such failure, provided that such "Cause"
shall have been found to exist by a majority of those members of the Board of
Directors of the Corporation who are not serving as designees of a person having
an interest in excess of 25% of the outstanding stock of the Corporation after
at least 10 days' written notice to the Executive specifying the Cause proposed
to be claimed and after an opportunity for the Executive to be heard at meetings
of such Board of Directors; or (iv) a violation of Article II.

        (c)  "Disability" means the inability of the Executive, due to a
physical or mental disability, to perform the essential functions of his
position, with or without reasonable accommodation, for a period of at least
90 days. A determination of disability shall be made by a physician satisfactory
to both the Executive and the Corporation, provided that if the Executive and
the Corporation do not agree on a

6

--------------------------------------------------------------------------------


physician, the Executive and the Corporation shall each select a physician and
these two together shall select a third physician, whose determination as to
disability shall be binding on all parties.


ARTICLE V

CHANGE IN CONTROL


        5.1    TERMINATION IN CONNECTION WITH CHANGE IN CONTROL.    

        (a)  If, during the term of this Agreement, there is a "Change in
Control" of the Corporation and if within one year of such Change in Control
there is a Voluntary Termination or Involuntary Termination of the Executive's
employment under this Agreement (unless such termination occurs by virtue of
Retirement, Disability or Death), as consideration for services previously
rendered to the Corporation, the Executive will be entitled to receive a lump
sum cash payment equal to the monthly compensation then paid by the Corporation
to the Executive multiplied by 12 months. In addition to the foregoing lump sum
payment, (i) the Corporation agrees to cause the Compensation Committee of the
Board of Directors to cause all option agreements between the Corporation and
the Executive pursuant to any of the Corporation's stock option plans which may
be in effect from time to time to provide that the options granted under those
agreements shall automatically become completely vested upon the effective date
of the Executive's termination, and (ii) for a period of 12 months following the
Executive's termination, the Executive shall continue to be entitled to all
benefits and service credits for benefits under all of the Corporation's benefit
programs, plans or arrangements, which were in effect on the date of the
Executive termination, including, the payment of the premium for the split
dollar life insurance policy in effect for the Executive's benefit, on the same
terms as if the Executive were still employed during such 12 month period. If,
during the term of this Agreement, there is a "Change in Control" of the
Corporation and the Executive is Involuntarily Terminated within six months of
the effective date of the Change of Control, the Executive shall be entitled to
at least six month's notice of such Involuntary Termination. The amount of any
payment hereunder shall not be reduced by any compensation which the Executive
may receive from other employment with another employer after termination of his
employment with the Corporation.

        (b)  Unless otherwise instructed in writing by the Executive prior to
any Change of Control, the Corporation agrees to cause the Compensation
Committee of the Board of Directors to cause all option agreements between the
Corporation and the Executive pursuant to any of the Corporation's stock option
plans which may be in effect from time to time to provide that the options
granted under those agreements shall automatically become completely vested no
later than immediately prior to any Change of Control.

        5.2    DEFINITIONS.    For purposes of this Agreement, a "Change in
Control" of the Corporation, shall be deemed to have occurred if (i) both
(A) Dr. Robert W. Deutsch together with his affiliates (collectively, "Deutsch")
are the beneficial owners of less than 25% of the combined voting securities of
the Corporation and (B)(1) any person, entity or group of persons or entities
acting in concert other than Dr. Robert W. Deutsch together with his affiliates
(collectively, a "Person") becomes or become the beneficial owners of 25% or
more of the combined voting securities of the Corporation or (2) any Person
holds revocable or irrevocable proxies entitling them to vote 25% or more of the
then outstanding shares of the Corporation's voting securities (other than the
persons named as proxies in any Proxy Statement prepared by management of the
Corporation in connection with an annual or special meeting of stockholders
called by an officer or the Board of Directors of the Corporation); (ii) a
merger, sale of all or substantially all the assets of the Corporation, share
exchange, consolidation or other business combination (as defined in the
Maryland General Corporation Law) of the Corporation and any other Person, as a
result of which the Corporation's Common Stock becomes exchangeable for other
securities or property or cash, or (iii) if a majority of the members of the
Board of Directors is replaced during any 12 month period during the Employment
Period but only if the

7

--------------------------------------------------------------------------------


directors who replace such majority have not been elected either by the
remaining members of the Board of Directors or by the stockholders of the
Corporation.

        5.3    PARACHUTE PAYMENTS.    In the event of Change in Control of the
Corporation which the Executive, in his capacity as a member of the Board of
Directors of the Corporation, voted in favor of, or otherwise consented to in
writing, and notwithstanding any other agreement between the Executive and the
Corporation or any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Corporation for the direct or indirect provision of
compensation by the Corporation (including groups of classes of participants or
beneficiaries of which the Executive is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Executive (a "Benefit Plan"), the Executive shall not have any right to
receive any payment or other benefit under this Agreement or any Benefit Plan
if, but only to the extent, such payment or benefit, taking into account all
other payments or benefits to or for the Executive under this Agreement and all
Benefit Plans, would cause any payment to the Executive under this Agreement to
be considered a "parachute payment" within the meaning of Section 280G(b)(2) of
the Internal Revenue Code as then in effect (a "Parachute Payment"). In the
event any such payment or other benefit would cause any payment to the Executive
to be considered such a "parachute payment," (i) the amount of any such payment
or benefit shall be reduced to the highest amount which may be paid by the
Corporation without such payment or benefit being considered such a "parachute
payment," and (ii) the Executive shall have the right, in his sole discretion,
to designate those payments or benefits which shall be reduced or eliminated in
order to avoid any amount thereof considered such a "parachute payment."


ARTICLE VI

OVERDUE PAYMENTS


        The Executive shall be entitled to receive interest (at the prime rate
of interest published in the Wall Street Journal, Eastern Edition, or such other
publication mutually agreed upon by the Executive and the Corporation), on any
payments under this Agreement that are overdue.


ARTICLE VII

NOTICES


        Any notices, requests, demands and other communications provided for by
this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Corporation at its principal executive offices and to the Corporation at the
address of its principal executive offices, to the attention of the Chairman and
Chief Executive Officer, with a copy to the General Counsel.


ARTICLE VIII

BINDING AGREEMENT; REFORMATION


        SECTION 8.1    BINDING AGREEMENT.    This Agreement shall be effective
as of the date hereof and shall be binding upon and inure to the benefit of the
Executive, his executors, administrators and personal representatives. The
rights and obligations of the Corporation under this Agreement shall inure to
the benefit of and shall be binding upon the Corporation, and shall be
transferred to and be binding upon any successor of the Corporation as defined
by applicable laws as now are in effect, including, but not limited to, any
successor of the Corporation pursuant to a merger of the Corporation into
another entity; provided, that this Agreement may not be assigned by the
Corporation without the consent of the Executive, and, in the case of a
successor by transfer of all or substantially all of the assets of the
Corporation, or any other successor in connection with which the

8

--------------------------------------------------------------------------------

Corporation does not cease to exist by operation of the transaction in question
as a matter of law, the Corporation shall not be relieved of its obligations
hereunder; provided further, that, in the case of dissolution and winding up of
the business of the Corporation, this Agreement and the obligations hereunder
shall be binding upon the trustee of the Corporation's assets.

        SECTION 8.2.    REFORMATION.    It is specifically agreed that each of
the covenants set forth in Article II hereof is severable; that if any of them
is held invalid or unenforceable by reason of length of time, area covered or
activity covered, or any combination thereof, or for any other reason, the court
or arbitrator shall adjust, reduce or otherwise reform any such covenant to the
extent necessary to cure any invalidity and to protect the interests of the
Corporation to the fullest extent of the law; that the area, time period and
scope of activity restricted shall be the maximum area, time period and scope of
activity the court or arbitrator deems valid and enforceable; and that, as
reformed, such covenants shall then be enforced.


ARTICLE IX

ENTIRE AGREEMENT


        This Agreement constitutes the entire understanding of the Executive and
the Corporation with respect to the subject matter hereof and supersedes any and
all prior understandings written or oral. This Agreement may not be changed,
modified or discharged orally, but only by an instrument in writing signed by
the parties. This Agreement shall be governed by the laws of the State of
Maryland and the invalidity or unenforceability of any provisions hereof shall
in no way affect the validity or enforceability of any other provision.


ARTICLE X

ARBITRATION


        With the exception of the relief available to the Corporation pursuant
to Article III hereof as a result of a breach by the Executive of the
Executive's obligations under Article II hereof, the Corporation and the
Executive agree that any controversy or claim arising out of or relating to this
Agreement or breach thereof shall be settled by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereover. In reaching its
decision, the arbitrator shall have no authority to change or modify any
provision of this Agreement. In connection with any such arbitration, the
arbitrator shall allow a reasonable amount of discovery. All costs of the
arbitration shall be borne by the Corporation unless it is determined that the
Executive has acted in bad faith in connection with the dispute that is the
subject of such arbitration.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement on the date first above written.

ATTEST:   RWD TECHNOLOGIES, INC.


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


WITNESS:
 
EXECUTIVE


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

David Yager

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
ARTICLE I FULL-TIME EMPLOYMENT OF EXECUTIVE
ARTICLE II COMPETITION; CONFIDENTIAL INFORMATION; PUBLIC STATEMENTS
ARTICLE III CORPORATION'S REMEDIES FOR BREACH
ARTICLE IV EMPLOYMENT PERIOD
ARTICLE V CHANGE IN CONTROL
ARTICLE VI OVERDUE PAYMENTS
ARTICLE VII NOTICES
ARTICLE VIII BINDING AGREEMENT; REFORMATION
ARTICLE IX ENTIRE AGREEMENT
ARTICLE X ARBITRATION
